Citation Nr: 0610817	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from April 
1967 to June 1969. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from September 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 
noncompensable rating for the veteran's right ear hearing 
loss.  In April 2005, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  In June 2005, the Board 
remanded the case to arrange for a VA audiological 
evaluation.  


FINDINGS OF FACT

The veteran's right ear hearing acuity has been no worse than 
Level V.  


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not 
warranted. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA,VII, Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2001 letter 
from the RO, an April 2003 statement of the case (SOC), and a 
December 2005 supplemental statement of the case (SSOC) 
explained what the evidence needed to show to substantiate 
the claims.  The SOC and SSOC explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The SOC and SSOC notified the veteran 
of the requirement that VA advise him to "provide any 
evidence in the claimant's possession that pertains to the 
claim."  The September 2002 rating decision, the SOC and the 
SSOC provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter, the SOC, and the SSOC and to supplement 
the record after notice was given.  Since the claim for an 
increased rating is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (Vet. App. Mar. 3, 2006.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Regarding the duty to assist, VA has arranged for authorized 
audiometry.  The veteran has not identified any further 
pertinent records for VA to obtain, and there is no 
indication that any pertinent evidence remains outstanding.  
All notice and duty to assist requirements are substantially 
met.  The veteran is not prejudiced by the Board's review of 
the matter on the merits at this point.  See Conway v. 
Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

On the most recent VA audiological evaluation (July 2005), 
audiometry revealed that right ear puretone thresholds, in 
decibels (db) were: at 500 Hz, 30 db; 1000 Hz, 35 db; 2000 
Hz, 105 db; 3000 Hz, 105 db, and 4000 Hz, 105 db.  The 
average right ear puretone threshold was 48 db; speech 
discrimination was 64 percent.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

The appropriate rating for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist. See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear. Id.  If 
impaired hearing is service-connected in only one ear, to 
determine the rating from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  (A recent 
revision of the regulations permits in rating unilateral 
hearing loss consideration of the hearing loss in the 
nonservice connected ear if hearing loss in the service 
connected ear is compensable, i.e., level X or XI.) 

When the rating criteria are applied to the results of the 
July 2005 VA audiometry, they establish that the veteran has 
Level V hearing acuity in the right ear.  Since left ear 
hearing loss is not service connected, the numerical 
designation for the left ear is Level I.  Such hearing acuity 
warrants a 0 percent rating.  38 C.F.R. § 4.85, Table VII.  
An exceptional pattern of hearing impairment (as defined in 
38 C.F.R. § 4.86), which would warrant rating under the 
alternate criteria of Table VIA, is not shown.  The veteran's 
lay assertions of hearing impairment are insufficient to 
establish entitlement to a compensable rating because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Finally, factors warranting referral for extraschedular 
consideration, such as frequent hospitalizations or marked 
interference with employment due to this disability, are 
neither shown by the record, nor alleged.  Accordingly, the 
claim must be denied.


ORDER

A compensable rating for right ear hearing loss is denied




____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


